            Case 2:21-cv-00284-WSS Document 1 Filed 03/01/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 PASSAVANT MEMORIAL HOMES,                         )   CIVIL ACTION
                                                   )
                 Plaintiff,                        )   Case No.: 2:21-cv-284
                                                   )
         v.                                        )
                                                   )
 TEAMSTERS AUTOMOTIVE                              )
 CHAUFFEURS, PARTS, GARAGE,
                                                   )
 OFFICE CLERICAL, AIRLINE,
                                                   )
 HEALTHCARE, PETROLEUM
 INDUSTRY, PRODUCE, BAKERY AND                     )
 INDUSTRIAL WORKERS, WITHIN                        )
 WESTERN PENNSYLVANIA AND JOINT                    )
 COUNSEL #40, LOCAL UNION NO. 926,                 )
 affiliated with INTERNATIONAL                     )
 BROTHERHOOD OF TEAMSTERS,                         )
                                                   )
                 Defendant.                        )

            COMPLAINT AND MOTION TO VACATE ARBITRATION AWARD

                                            Introduction

       1.      The Plaintiff and the Defendant are parties to a multi-local Collective Bargaining

Agreement (“CBA”) dated January 1, 2018. A copy of the CBA is attached and incorporated by

reference as if fully set forth at length herein as Exhibit “A.”

       2.      The matters set forth in this Complaint and Motion apply solely to Local Union 926

as more fully set forth herein.

       3.      On February 9, 2021, Jane Desimone, Esquire (the “Arbitrator”) issued an

Opinion and Award (the “Award”) in favor of Defendant and former Passavant employee, Richard

Marto (“Mr. Marto”), a member of Defendant Local Union No. 926. A copy of the Award is

attached and incorporated by referenced as if fully set forth at length herein as Exhibit “B.”




                                                  1
               Case 2:21-cv-00284-WSS Document 1 Filed 03/01/21 Page 2 of 8




          4.      The Award failed to draw its essence from the Collective Bargaining Agreement,

and deprived Plaintiff, Passavant Memorial Homes (“Passavant”), of the right to enforce its policy

on terroristic threats.

          5.      The Award is remarkable in all aspects and should be vacated.

          6.      Stunningly, the Arbitrator found that it was never in dispute that Mr. Marto told a

fellow coworker, Tiffany Cole (“Ms. Cole”), “I could shoot you for sending me to this

appointment;” and reversed Passavant’s zero tolerance policy regarding terroristic threats because

she found that Mr. Marto’s statement was not intentional and therefore did not violate Passavant’s

policy.

          7.      Further, while reversing Plaintiff’s imposition of discipline, the Arbitrator, in fact,

found that the events which lead to the discipline did, in fact, occur.

          8.      As a result, the Arbitrator erroneously imposed her own industrial justice,

unsupported by the facts (which established “just cause”) or the CBA.

          9.      An excerpt from the Award is highlighted below:




                                                    2
          Case 2:21-cv-00284-WSS Document 1 Filed 03/01/21 Page 3 of 8




       10.     The Award violates public policy and fails to draw its essence from the collective

bargaining agreement between Passavant and the Union.

       11.     In the Arbitrator’s own words Mr. Marto’s statement is “no longer innocuous due

to the numerous incidents of violence in the workplace in more recent times.” See Ex. B, p. 8.

                                Parties, Jurisdiction, and Venue

       12.     Plaintiff, Passavant Memorial Homes, is a Pennsylvania non-profit corporation

with a principal place of business located at 163 Thorn Hill Road, Warrendale, PA 15086.

       13.     Defendant, International Brotherhood of Teamsters and Teamsters Automotive,

Chauffeurs, Parts, Garage, Produce, Bakery and Industrial Workers, within Western Pennsylvania

and Joint Council #40, are labor organizations.

       14.     The Union’s local affiliate, Local Union 962, is located at 4240 Steubenville Pike,

Pittsburgh, PA 15205.

       15.     The Union, and its local affiliate, are the exclusive bargaining representatives for

certain of Passavant’s hourly employees, including Richard Marto.

       16.     The court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 because

Passavant’s claims arise under the Labor Management Relations Act, 29 U.S.C. § 141, et seq. and

specifically, Section 301 of the Act, 29 U.S.C. § 185.

       17.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because all of the

events complained of occurred in this judicial district.

                                       Factual Background

A.     The Collective Bargaining Agreement Provisions.

       18.     Passavant and the Union are parties to a Collective Bargaining Agreement (“CBA”)

that is in effect from January 1, 2018 through December 31, 2021. See Ex. A.



                                                  3
          Case 2:21-cv-00284-WSS Document 1 Filed 03/01/21 Page 4 of 8




       19.     Article IV of the CBA is entitled “Management Rights,” and presents the

management rights retained by Passavant. Id. at pp. 4-5.

       20.     This section states, “[t]he Company reserves and retains solely and exclusively all

of its common law rights to manage its business and facilities.” Id.

       21.     This section further states, “[t]he...exclusive rights of management…shall

include…its right to…establish and continue policies…for the conduct of business.” Id.

       22.     This section further states, that Passavant can “suspend [or] discharge for just

cause, or otherwise to take such measures as management may determine to be necessary for the

orderly, efficient, and profitable operation of its business…” Id.

       23.     Section 4 of Article IV states, “[t]he parties agree that the existing policies of the

company, which have been reviewed by a sub-committee of the Union’s negotiating committee

and accepted by signature, will remain in full force and effect throughout the life of this

Agreement, unless changed by mutual agreement, or unless specifically amended by this

Contract…” Id. at p. 5 (emphasis added).

B.     Passavant’s Terroristic Threat Policy.

       24.     Passavant’s policy regarding terroristic threats is entitled “Prohibition of

Harassment and Terroristic Threats” (the “Policy”).

       25.     The Policy applied to Mr. Marto during his employment. A copy of the Policy is

attached and incorporated by reference as if fully set forth at length herein as Exhibit “C.”

       26.     The Policy defines terroristic threats as follows:

               Terroristic threats – Any person communicates either directly or indirectly, a threat
               to commit any crime of violence with intent:
                    to terrorize an employee, volunteer[,] or individual receiving services[,]
                    cause evacuation of a building[,] or
                    cause terror or serious public inconvenience with reckless disregard of the
                      risk of causing such terror.

                                                 4
          Case 2:21-cv-00284-WSS Document 1 Filed 03/01/21 Page 5 of 8




       27.       The Policy includes zero tolerance for violence or threats.

       28.       The Policy includes the statement made by Mr. Marto to Ms. Cole wherein he

yelled, “I could shoot you for sending me to this appointment.”

C.     Mr. Marto’s Discharge.

       29.       Mr. Marto was employed by Passavant as a “Direct Support Provider.”

       30.       On August 1, 2019, Mr. Marto was terminated.

       31.       On August 6, 2019, Mr. Marto was informed of his termination by letter. A copy

of Mr. Marto’s termination letter is incorporated by reference as if fully set forth at length herein

as Exhibit “D.”

       32.       The termination letter stated as follows:

                 On Wednesday, July 31, 2019[,] it was reported to Human Resources that you
                 threatened a staff member. Human Resources called and placed you on a
                 suspension. On Thursday August 1, 2019, you came to the Greensburg Office and
                 talked to Sue Weiss the Vice President of Human Resources and admitted to
                 threatening a staff member by stating, “I could shoot you for sending me to this
                 appointment.”

                 Passavant policy states Assault/Terroristic Threats will result in termination.
                 Therefore, your employment with Passavant Memorial Homes Family of Services
                 has been terminated effective August 1, 2019.

       33.       On August 2, 2019, the Union filed a grievance challenging Mr. Marto’s discharge

and demanded arbitration.

D.     The Arbitration Award.

       34.       On October 30, 2020, Arbitrator Jane Desimone, Esquire, conducted a hearing

regarding Mr. Marto’s termination.

       35.       On February 9, 2021, the Arbitrator issued the Award and mailed it to Passavant

and the Union.



                                                   5
          Case 2:21-cv-00284-WSS Document 1 Filed 03/01/21 Page 6 of 8




       36.     In the Award, the Arbitrator decided to reduce Mr. Marto’s termination to a Letter

of Warning. See Ex. B p. 9. Such Award is inconsistent with the CBA and the Policies of the

Company. Once the Arbitrator found that the offense occurred, the Policy aforesaid required

termination of employment.

       37.     The Award also found that:

               a.         On July 31, 2019, Mr. Marto yelled “I could shoot you for sending me to
                          this appointment.” at Ms. Cole. See Ex. B, p. 6.

               b.         “The facts were never in dispute.” Id.

               c.         “Article IV of the CBA provided Passavant with managerial rights in
                          managing its operations and facilities,” which included the right to suspend
                          or discharge employees for just cause. Id.

               d.         That Passavant discharged Mr. Marto for violating the Policy. Id. at p. 7.

               e.         That Mr. Marto’s statement was “no longer innocuous due to the numerous
                          incidents of violence in the workplace in more recent times” – a per se
                          violation of public policy. Id. at p. 8.

       38.     The Arbitrator did not discredit Ms. Cole. Id. at p. 6.

       39.     The Arbitrator did not find that Ms. Marto’s threat of violence as testified to by Ms.

Cole did not happen. Id. at p. 6.

       40.     Rather, the Arbitrator injected her subjective opinion into the Award surrounding

Mr. Marto’s intent despite the clear language of Passavant’s zero tolerance policy. Id. at p. 8

                             COUNT I – PLAINTIFF v. DEFENDANT

                                      Violation of Public Policy

       41.     Plaintiff incorporates the foregoing paragraphs as though the same were fully set

forth at length herein.

       42.     There is a well-defined public policy against workplace threats of violence and

favoring workplace safety.


                                                    6
          Case 2:21-cv-00284-WSS Document 1 Filed 03/01/21 Page 7 of 8




        43.     The Arbitrator acknowledged the same in her Award by concluding, that Mr.

Marto’s “words are no longer innocuous due to the numerous incidents of violence in the

workplace in more recent times.”

        44.     In reinstating Mr. Marto and reducing his termination to a Letter of Warning the

Arbitrator’s Award violates public policy and fails to draw its essence from the CBA.

        45.     The Arbitrator’s Award should be vacated under 29 U.S.C. § 185 because it violates

well-defined, dominant public policies.

        46.     The Arbitrator’s Award should be vacated under 29 U.S.C. § 185 because the

Arbitrator improperly dispensed her own brand of industrial justice and public policy.

                           COUNT II – PLAINTIFF v. DEFENDANT

                   The Award Fails to Draw its Essence from the Agreement

        47.     Plaintiff incorporates the foregoing paragraphs as though the same were fully set

forth at length herein.

        48.     The Arbitrator’s Award modifies the CBA by failing to give Passavant exclusive

right to control and regulate its policies, including its Policy regarding terroristic threats.

        49.     Further, Section 4 of Article IV of the CBA was expressly agreed to by the Union.

        50.     Further, the CBA reserves Management Rights, including the authority for

Passavant to terminate an employee for just cause, without any intervention from the Arbitrator to

the contrary.

        51.     Accordingly, the Arbitrator’s Award fails to draw its essence from the CBA.




                                                   7
           Case 2:21-cv-00284-WSS Document 1 Filed 03/01/21 Page 8 of 8




                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that this Honorable Court vacate Arbitrator Jane

Desimone’s February 9, 2021 Opinion and Award that reduced Richard Marto’s termination to a

Letter of Warning, and award such other relief as the Court deems appropriate.

                                                   Respectfully Submitted,
                                                   DILLON, MCCANDLESS, KING,
                                                   COULTER & GRAHAM, L.L.P.

Dated:         March 1, 2021                       By: /s/ Thomas W. King, III
                                                           Thomas W. King, III
                                                           PA. I.D. No. 21580
                                                           tking@dmkcg.com
                                                           Thomas E. Breth
                                                           PA. I.D. No. 66350
                                                           tbreth@dmckg.com
                                                           Jordan P. Shuber
                                                           PA. I.D. No. 317823
                                                           jshuber@dmkcg.com

                                                   128 West Cunningham Street
                                                   Butler, PA 16001
                                                   Phone: 724-283-2200
                                                   Fax: 724-283-2298

                                                   Counsel for Plaintiff, Passavant Memorial
                                                   Homes




                                               8
